USDC IN/ND case 1:19-cv-00501-HAB-SLC document 5 filed 10/31/19 page 1 of 3
                                     u"Luuy-"1 y"I u-l. I -uuuotiu                            ....... ..,,., ..__ .- -•"Cle
                                         Allen Superior Court 9                                  Allen County, India
                                                                                                                         E



  STATE OF INDIANA             )                         IN THE ALLEN SUPERIOR COURT
                               )       SS:
  COUNTY OF ALLEN              )                         CAUSE NO.

  SHAKIA PAGAN,                                )
                                               )
               Plaintiff,                      )
                                               )
       V.                                      )
                                               )
  BIG LOTS STORES, INC.,                       )
                                               )
               Defendant.                      )


                                             COMPLAINT

       Plaintiff alleges against Defendant that:

       1. Plaintiff alleges that her riglits and protections under the Fair Labor Standards Act (29

            U.S.C. § 201 et seq.) and the Indiana Wage Payment Statutes, (I.C. § 22-2-5-2 et seq.,

            I.C. §;22-2-9-1 et seq.) have been violated by Defendant Big Lots Stores, Inc.

       2. Plaintiff Shakia Pagan is a resident of the State of Indiana and worked for Defendant

            Big Lots Stores, Inc. from about October 2014 through February 19, 2018.

       3. Defendant Big Lots Stores, Inc. is believed to be a corporation operating within the

            State of Indiana at several locations. Plaintiff worlked at the Big Lots location located

            at 6128 Stellhorn Road, Foi-t Wayne, IN 46815. The registered agent in the State of

            Indiana for Defendant is Corporation Service Company, 135 North Pennsylvania

            Streef, Suite 1610, Indianapolis, IN 46204. Big Lots is believed to be headquartered

            at 300 Phillip Road, Columbus, OH 43228.

       4. During the time that Plaintiff worlced at Big Lots, Plaintiff was the victirn of tiine card

            fraud and other violations of the FLSA that resulted in Plaintiff having "time" and

                                                   —1—




                                                                               EXHIBIT 1 - Page 4 of 7
USDC IN/ND case 1:19-cv-00501-HAB-SLC document 5 filed 10/31/19 page 2 of 3




              wages stolen from her as a result of the time-recording practices of Defendant. These

              practices incltide signing out Plaintiff for breaks that she never toolc (therefore resulting

              in artificial time/wage deductions), refusing to pay Plaintiff overtime (or limiting her

              overtime and failing to pay the overtime she actually worlced), deducting Plaintiff's

              time for "lunches" she never toolc, and otherwise fraudulently showing the "true" hours

              that Plaintiff worked in an effort to deprive Plaintiff of tiine on the clock for which she

              should have been paid (including putting down time for "brealcs" that Plaiiitiff never

              took costing her overtime and straight time):

          5. Plaintiff contends that Defendant's fraudulent and deceptive practices violate both the

              Fair I;abor Standards Act ("FLSA"), 29 U.S.C. § 201 et seq., as well as I.C. § 22-2-5-
                    ~
              1 et sgq. and I.C. § 22-2-9-1 et seq.). Plaintiff is entitled to her pay/compensation and

              he is in entitled to liquidated damages plus reasonable attorney's fees and costs.

          WHEREFORE, Plaintiff prays for judgment against the Defendant, for coinpensatory/pay

  damages, liquidated damages, reasonable attorney's fees and costs, and for all other just and proper

  relief in the premises.

                                            JURY DEMAND

          Pursuant to Rule 38 of the Indiana Rules of Trial Procedure, Plaintiff demands a trial by

  jury in this action.




                                                    —2—




                                                                                    EXHIBIT 1 - Page 5 of 7
USDC IN/ND case 1:19-cv-00501-HAB-SLC document 5 filed 10/31/19 page 3 of 3




                                         Respectfully subinitted,

                                         CHRISTOPHER C. MYERS & ASSOCIATES


                                         /s/Christopher C. Myers
                                         Christopher C. Myers, #10043-02
                                         809 South Calhoun Street, Suite 400
                                         Fort Wayne, IN 46802
                                         Telephone:     (260) 424-0600
                                         Facsimile:     (260) 424-0712
                                         E-mail:        cmyers@inyers-law.com
                                         Counsel for Plaintiff




                                   —3—




                                                                    EXHIBIT 1 - Page 6 of 7
